EXHIBIT 10.16
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND FIRST AMENDMENT TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this
“Amendment”) is dated as of November [_], 2019, by and among POOL CORPORATION, a
Delaware corporation (the “US Borrower”), SCP DISTRIBUTORS CANADA INC., a
company organized under the laws of Ontario (the “Canadian Borrower”), SCP
INTERNATIONAL, INC., a Delaware corporation (the “Euro Borrower” and,
collectively with the US Borrower and the Canadian Borrower, the “Borrowers”),
SCP POOL B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the laws of the Netherlands,
having its seat (statutaire zetel) in Rotterdam, registered with the trade
register of the Chambers of Commerce (Kamers van Koophandel) under file number
24293315 (the “Dutch Borrower”), the Subsidiary Guarantors party hereto, each
Lender party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”).
Statement of Purpose
Each of the US Borrower, the Canadian Borrower and the Dutch Borrower
(collectively, the “Existing Borrowers”) are party to that certain Amended and
Restated Credit Agreement dated as of September 29, 2017 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
September 21, 2018, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Existing Borrowers, each lender party thereto (collectively, the “Lenders” and,
each individually, a “Lender”) and the Administrative Agent.
Certain Domestic Subsidiaries (collectively, the “Subsidiary Guarantors”)
entered into that certain Amended and Restated Subsidiary Guaranty Agreement
dated as of September 29, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guaranty Agreement”) in favor of the
Administrative Agent for the benefit of itself and the other Guaranteed Parties.
The US Borrower has informed the Administrative Agent that it plans to (a) enter
into a transaction or series of transactions whereby it will dissolve,
liquidate, wind-up or merge out of existence the Dutch Borrower under the laws
of the Netherlands (any such actions, collectively, the “SCP Pool B.V.
Transition”), and (b) assign all of the obligations of the Dutch Borrower under
the Loan Documents to the Euro Borrower and the Euro Borrower will assume all of
the rights and obligations of the Dutch Borrower under the Loan Documents.
The Borrowers have requested, and the Administrative Agent and the Lenders have
agreed, subject to the terms and conditions set forth herein, to consent to the
SCP Pool B.V. Transition and to amend the Credit Agreement and the Subsidiary
Guaranty Agreement, in each case as specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the Statement of Purpose hereto) shall have
the meanings assigned thereto in the
1



--------------------------------------------------------------------------------



Credit Agreement. This Amendment shall be a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.


2. Amendments to Credit Agreement. Effective as of the Amendment Effective Date
(as defined below) and subject to the terms and conditions set forth herein and
in reliance upon representations and warranties set forth herein, the Credit
Agreement is hereby amended as follows:


(a) the Credit Agreement (other than the signature pages and the Exhibits
(except as otherwise specifically amended in clause (b) below) and Schedules
attached thereto), is hereby amended to read in its entirety as set forth on
Annex A attached hereto; and
(b) Exhibits A-1, A-2, A-3, A-4, B, C, D, E, F and G to the Credit Agreement are
hereby amended to read in their entireties as set forth on Annex B attached
hereto.
3. Amendments to Subsidiary Guaranty Agreement. Effective as of the Amendment
Effective Date, and subject to the terms and conditions set forth herein and in
reliance upon representations and warranties set forth herein, the Subsidiary
Guaranty Agreement is hereby amended by amending and restating the initial
paragraph in the Statement of Purpose to read in its entirety as follows:


“Pursuant to the terms of the Amended and Restated Credit Agreement, dated of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the US Borrower, SCP
Distributors Canada Inc., a company organized under the laws of Ontario (the
“Canadian Borrower”), SCP International, Inc., a Delaware corporation (the “Euro
Borrower”, and collectively with the Canadian Borrower and the US Borrower, the
“Borrowers”), the financial institutions from time to time parties thereto (the
“Lenders”) and the Administrative Agent, the Lenders have agreed to make
Extensions of Credit to the Borrowers upon the terms and subject to the
conditions set forth therein.”


4. Consent. By its execution hereof, effective as of the Amendment Effective
Date, and subject to the terms and conditions set forth herein and in reliance
upon representations and warranties set forth herein, each of the Lenders
consents to the SCP Pool B.V. Transition and the assignment of the rights and
obligations of the Dutch Borrower to the Euro Borrower as described in Section 8
below.


5. Effectiveness. This Amendment shall become effective on the date when the
following conditions shall have been satisfied or waived (such date, the
“Amendment Effective Date”):


(a) The Administrative Agent shall have received each of the following (in form
and substance reasonably satisfactory to the Administrative Agent):
(i) counterparts of this Amendment executed by the Borrowers, the Subsidiary
Guarantors, the Administrative Agent, each of the Lenders, the Euro Lender and
the Canadian Dollar Lender;
(ii) a certificate of a Responsible Officer of the Euro Borrower certifying as
to the incumbency and genuineness of the signature of each officer of the Euro
Borrower executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles of
incorporation (or equivalent documentation) of the Euro Borrower and all
amendments thereto, (B) the bylaws (or equivalent documentation) of the Euro
2





--------------------------------------------------------------------------------



Borrower as in effect on the Amendment Effective Date, (C) resolutions duly
adopted by the board of directors (or equivalent governing body) of the Euro
Borrower authorizing the transactions contemplated hereunder including acting as
a Borrower under the Credit Facility, and the execution, delivery and
performance of this Amendment, the Credit Agreement and the other Loan Documents
to which it is a party, and (D) a certificate as of a recent date of the good
standing or status of the Euro Borrower under the laws of the State of Delaware;
and
(iii) such other instruments, documents and certificates as the Administrative
Agent shall reasonably request in connection with the execution of this
Amendment.
(b) Each representation and warranty contained in the Credit Agreement and the
other Loan Documents is true, correct and complete in all material respects
(except to the extent such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of the
Amendment Effective Date as if fully set forth herein, other than any such
representations or warranties that, by their express terms, refer to an earlier
date, in which case they shall have been true and correct as of such earlier
date.
(c) No Default or Event of Default has occurred and is continuing as of the
Amendment Effective Date or would result after giving effect hereto.
6. Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Amendment shall not be deemed (a) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, or (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers, any of their respective
Subsidiaries or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or the Administrative
Agent, or any of them, under or with respect to any such documents. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan Document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as modified hereby. References in the Subsidiary Guaranty
Agreement to “this Guaranty” (and indirect references such as “hereunder”,
“hereby”, “herein”, “hereof” or other words of like import) and in the Credit
Agreement or any other Loan Document to the “Subsidiary Guaranty Agreement” (and
indirect references such as “thereunder”, “thereby”, “therein”, “thereof” or
other words of like import) shall be deemed to be references to the Subsidiary
Guaranty Agreement as modified hereby.


7. Representations and Warranties. By its execution hereof, each Credit Party
hereby represents and warrants as follows:


(a) such Credit Party has the right, power and authority and has taken all
necessary corporate, limited liability and other action to authorize the
execution, delivery and performance of this Amendment and each other document
executed in connection herewith to which it is a party in accordance with their
respective terms; and
3





--------------------------------------------------------------------------------



(b) this Amendment and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Credit
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
8. Acknowledgments, Agreements and Reaffirmation.


(a) By their execution hereof, each Credit Party hereby expressly (i) consents
to this Amendment and (ii) acknowledges that such Credit Party’s covenants,
representations, warranties and other obligations set forth in the Credit
Agreement, the Notes, the Letter of Credit Applications, the Subsidiary Guaranty
Agreement and the other Loan Documents to which such Credit Party is a party
remains in full force and effect.


(b) By its execution hereof concurrently with the effectiveness of this
Amendment, SCP Pool B.V. hereby absolutely assigns, transfers and conveys to SCP
International, Inc. all of SCP Pool B.V.’s rights, interests, duties,
obligations and liabilities in, to and under the Credit Agreement and the other
Loan Documents.


(c) By its execution hereof, concurrently with the effectiveness of this
Amendment, SCP International, Inc. hereby absolutely (i) accepts the assignment
described in Section 8(b), (ii) assumes all of the duties, obligations and
liabilities of the Euro Borrower (as defined in Annex A) in, to and under the
Credit Agreement and the other Loan Documents to the same extent as if it had
executed the Credit Agreement or such other Loan Document as a borrower,
(iii) agrees that it shall be primarily liable for all such duties, obligations
and liabilities (including, without limitation, all obligations to pay the
outstanding principal amount of all Euro Loans and the outstanding amount of all
accrued and unpaid interest thereon, all fees, indemnities, expense
reimbursements or other amounts payable from time to time under any Loan
Document, irrespective of whether a claim for such amounts or charges is allowed
or allowable in any proceeding under bankruptcy or similar proceeding or
otherwise), and (iv) ratifies and agrees to be bound by the terms and provisions
of the Credit Agreement and the other Loan Documents and accepts all of SCP Pool
B.V.’s rights, interests, duties, obligations and liabilities thereunder.
Without limiting the generality of the foregoing terms of this Section 8(c), SCP
International, Inc. hereby (w) acknowledges, agrees and confirms that (i) by its
execution of this Amendment as Euro Borrower, upon the effectiveness of this
Amendment, it shall be deemed to be a party to the Credit Agreement and the
other Loan Documents, the sole “Euro Borrower” and a “Borrower” for all purposes
of the Credit Agreement and such other Loan Documents, (ii) it shall have all of
the obligations of the Euro Borrower and as a Borrower thereunder as if it had
executed the Credit Agreement and the other Loan Documents in such capacity and
(iii) this Amendment shall be deemed a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents, (x) agrees to be bound by the
affirmative and negative covenants set forth in the Credit Agreement and
(y) promises to pay to the Lenders and the Administrative Agent all Obligations
as provided in the Loan Documents. After giving effect to this Amendment, all
references in the Loan Documents to “Borrowers” shall be deemed to include SCP
International, Inc. and all references to “Credit Party” or “Credit Parties”
shall include SCP International, Inc.


(d) The Borrowers agree that the SCP Pool B.V. Transition shall be consummated
in accordance with Applicable Law and on terms and conditions and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent. Upon the consummation of the SCP Pool
4





--------------------------------------------------------------------------------



B.V. Transition, the Borrowers shall promptly deliver the documents governing
the SCP Pool B.V. Transition to the Administrative Agent.


9. Costs, Expenses and Taxes. The Borrowers agree to pay in accordance with
Section 15.3 of the Credit Agreement all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration and enforcement of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.


10. Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.


11. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the state of New York.


12.  Jurisdiction and Venue; Waiver of Jury Trial.  Sections 15.6 and 15.7 of
the Credit Agreement are hereby incorporated by this reference as if fully
stated herein mutatis mutandis.


13. Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.


14. Successors and Assigns. This Amendment shall be binding on and insure to the
benefit of the parties and their heirs, beneficiaries, successors and permitted
assigns.


[Signature Pages Follow]



5





--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.


BORROWERS:    
POOL CORPORATION, as US Borrower
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Senior Vice President & Chief Financial Officer
        
SCP DISTRIBUTORS CANADA INC., as Canadian Borrower
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Treasurer


SCP POOL B.V., as Dutch Borrower
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Director


SCP INTERNATIONAL, INC., as Euro Borrower
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Senior Vice President, Secretary & Treasurer









Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:  
SCP DISTRIBUTORS LLC, as Subsidiary Guarantor
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Senior Vice President & Chief Financial Officer
        
SPLASH HOLDINGS, INC., as Subsidiary Guarantor
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title: Senior Vice President, Secretary & Treasurer


ALLIANCE TRADING, INC., as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  President and Secretary
        
CYPRESS, INC., as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  President and Secretary


SUPERIOR POOL PRODUCTS LLC, as Subsidiary Guarantor
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Senior Vice President & Chief Financial Officer


SCP INTERNATIONAL, INC., as Subsidiary Guarantor


By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title: Senior Vice President, Secretary & Treasurer

Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



POOL DEVELOPMENT LLC, as Subsidiary Guarantor
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Senior Vice President, Chief Financial Officer
            
HORIZON DISTRIBUTORS, INC., as Subsidiary Guarantor
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  Senior Vice President & Treasurer
        
POOLFX SUPPLY LLC, as Subsidiary Guarantor
By: /s/ Mark W. Joslin 
Name: Mark W. Joslin
Title:  President







Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Lender, the Canadian Dollar Lender, the Euro Lender and a
Lender
By: /s/ James Travagline 
Name: James Travagline
Title: Managing Director



Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Lender


By:  /s/ Larry Hall
Name: Larry Hall
Title: Assistant Vice President
























































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



MUFG UNION BANK, N.A., as Lender


By:  /s/ George Stoecklein
Name: George Stoecklein
Title: Managing Director


























































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



CAPITAL ONE, N.A., as Lender


By:  /s/ Kiel Johnson
Name: Kiel Johnson
Title: Vice President
























































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





REGIONS BANK, as Lender


By:  /s/ James E. Goris
Name: James E. Goris
Title: SVP






















































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as Lender


By:  /s/ Daniel Patrick Deluca
Name: Daniel Patrick Deluca
Title: Assistant Vice President




















































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, as Lender


By:  /s/ Hsiwei Chen
Name: Hsiwei Chen
Title: Director




By:  /s/ Haiyao Su
Name: Haiyao Su
Title: Executive Director








































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as Lender


By:  /s/ Jon Long
Name: Jon Long
Title: Vice President






















































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender
  
By:  /s/ Erica Babycos
Name: Erica Babycos
Title: Authorized Signer
















































































Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





THE BANK OF EAST ASIA, LTD., NEW YORK BRANCH, as Lender


By:  /s/ Kitty Sin
Name: Kitty Sin
Title: Senior Vice President


By:  /s/ Danny Leung
Name: Danny Leung
Title: Senior Vice President








Second Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page